
	

113 HR 2761 IH: Presidential Appointment of FISA Court Judges Act
U.S. House of Representatives
2013-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2761
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2013
			Mr. Schiff (for
			 himself, Mr. Poe of Texas,
			 Mr. Holt, Mr. Huffman, and Mr.
			 Van Hollen) introduced the following bill; which was referred to
			 the Committee on the
			 Judiciary, and in addition to the
			 Select Committee on Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require Presidential appointment and Senate
		  confirmation of Foreign Intelligence Surveillance Court
		  judges.
	
	
		1.Short titleThis Act may be cited as the
			 Presidential Appointment of FISA Court
			 Judges Act.
		2.Presidential
			 appointment and Senate confirmation of Foreign Intelligence Surveillance Court
			 judges
			(a)Presidential
			 appointment and Senate confirmation requiredSection 103 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1803) is amended—
				(1)in subsection
			 (a)(1)—
					(A)in the first
			 sentence, by striking The Chief Justice of the United States and
			 inserting (A) The
			 President, by and with the advice and consent of the Senate,;
			 and
					(B)by adding at the
			 end the following new subparagraph:
						
							(B)The President, by and with the advice
				and consent of the Senate, shall publicly designate a judge designated under
				subparagraph (A) to serve as the presiding judge of the court established under
				such
				subparagraph.
							;
					(2)in subsection (b),
			 by striking The Chief Justice and inserting The
			 President, by and with the advice and consent of the Senate,;
			 and
				(3)in subsection (c),
			 by striking the Chief Justice in consultation with.
				(b)Completion of
			 terms by existing designeesNotwithstanding the amendments by
			 subsection (a), each judge serving on a court established under subsection (a)
			 or subsection (b) of section 103 of the Foreign Intelligence Surveillance Act
			 of 1978 (50 U.S.C. 1803) on the date of the enactment of this Act may complete
			 the term of such judge on such court.
			
